 IntheMatter of ALLIS-CIIALMVIERS MANUFACTURINGCOMPANYCuredUNITED ELECTRICAL, RADIO & MACHINE WORKERS OFAlv1ERICA1LOCAL 613, CIOCase No. 6-R-1133.-Decided July 31, 1945Mr. TV. J. McGowan,of Milwaukee, Wis., andMessrs. Artem,as C.LeslieandD. G.. McArn,of Pittsburgh, Pa, for the Company.Messrs. Leo Turner, Dominic F. Dornetto,andJohn M. Duffy,ofPittsburgh, Pa., andMr. David Scribner,of New York City, for theUnion.Miss Ruth Rusch,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon a petition duly filed by United Electrical, Radio & MachineWorkers of America, Local 613, CIO,' herein called the Union, alleg-ing that a question affecting commerce had arisen concerning therepresentation of employees of Allis-Chalmers Manufacturing Com-pany, Pittsburgh, Pennsylvania, herein called the Company, the Na-tional Labor Relations Board provided for an appropriate hearingupon due notice before Allen Sinsheimer, Jr., Trial Examiner. Saidhearing was held at Pittsburgh, Pennsylvania, on May 11, 1945. The-Company and the Union appeared and participated.2 All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on, the issues.At thehearing, the Company moved to dismiss the Union's petition on theground that the unit sought is inappropriate.The Trial Examinerreserved ruling for the Board on the Company's motion. For reasons'At the hearing,the Trial Examiner granted the Union's motion to amend its name onall formal papers as set forth above2The Union waived the unfair labor-practice charges which it had theretofore filedagainst the Company insofar as they might constitute a basis for objecting to the instantproceeding.63 N L R. B, No. 11.101 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDhereinafter stated, the motion is denied.3The Trial Examiner's rul-ings made at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded an opportunity to file briefs withthe Board.Upon the entire record in the case, the Board makes the following:.FINDINGS OFFACTI.THE BUSINESS OF THE COMPANYThe Company, a Delaware corporation, operates plants which arelocated in the States of Wisconsin, Illinois, Indiana, Ohio, Pennsyl-vania, Massachusetts, and California.This proceeding concerns onlythe Company's five plants in Pittsburgh, Pennsylvania, viz Bayard,Juniata,Manchester, River-new part and River-old part, which are-.engaged in the manufacture of electrical transformers and relatedproducts.During the past year, the Company purchased raw mate-rials amounting to more than $5,000,000 in value, of which approxi-mately 65 percent came from sources outside the Commonwealth ofPennsylvania.In the same period, the Company sold finished prod-ucts valued at more than $10,000,000, of which approximately 85 per-cent was shipped to points outside the Commonwealth.The Company admits, and we find, that it is engaged in commerce-within the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Electrical, Radio & Machine Workers of America, Local613, affiliated with the Congress of Industrial Organizations, is a labor-organization admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as the-exclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Field Examiner, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.'8The Union- rested its case immediately after the formal papers were introduced,where-upon the Company also rested and moved to dismiss the petition on the ground that the-burden was upon the Union to prove that thle unit was appropriate. The Trial Examiner-referred the motion to the Board for ruling thereon and proceeded with the hearing bycalling witnesses who testified as to the matter before him.The motion is hereby denied.Proceedings under Section 9 (c) are not adversary proceedings but merely an investigation-conducted by the Board for the purpose of determining the existence of a question con-cerning representation,and in that event, to resolve that question.4 The Field Examiner reported that the Union submitted 32 application cards;that the-cards were dated as follows:12 in 1944;9 in February 1945; 5 in March 1945; and 6-were undated;and that there were 62 persons in the unit petitioned for. At the hearing,itwas testified that the number of employees in the unit had been reduced to approx--imately 47. ALLIS-CHALMERS MANUFACTURING COMPANY103We find thata question affectingcommerce hasarisen concerningthe representationof employees of the Company, within themeaningof Section 9 (c) and Section 2(6) and(7) of the Act.IV. THE APPROPRIATE UNITAs a result of a Board-directed election in a prior representationproceeding, the Union was certified as the collective bargaining repre-sentative of the production and maintenance employees of the fiveplants here involved, excluding,inter alia,inspectors.5At the presenttime, the Company and the Union are parties to an exclusive bargain-ing contract covering substantially the same unit.The Union nowseeks a unit composed of all the Company's employees in the inspec-lion department of its five plants in Pittsburgh, Pennsylvania,excluding clerical employees, inspectors who work out of Pittsburgh,the head inspector-metals, the chief inspector, the assistant chief in-spector, and other supervisory employees.Opposing the Union'sposition, the Company contends that the unit sought herein is inappro-priate since the inspectors are supervisory and managerial employees.The same inspection department serves all five plants which arewithin a block of one another.The inspectors therein examine visu-allymaterials arriving at the plants, rejecting those which do notconform to specifications; inspect at various stages the parts and prod-ucts manufactured at the plant to determine their conformity to com-pany and customer specifications; 6 and check the quantity or amount.ofwork of each employee for the purpose of insuring that the flowof work is proceeding on schedule. In addition, inspectors help withthe solution of problems in design when they arise in the shop, and inso doing work with the foreman, engineer, and superintendent.Al-though inspectors may also substitute for foremen when the latter are-on vacation or are absent due to illness, the record discloses that thishappens infrequently since there are others besides inspectors, such.as instructors,? who may replace foremen and since the foremen's ab-sentee rate is low.From time to time inspectors may be used in thecapacity of foremen on small jobs; however, it does not appear thateither a substantial numbers of inspectors or a substantial amount ofinspectors' time is taken up in this way. It is further clear from the0Matter of Allis-Chalmers Manufacturing Company, 4 N.L. R B. 824. The unit in thecited case listed the five plants as : The Bayard plant, the Adams plant,the Juniata plant,the Manchester plant, and the Tannery plant. It would appear, however, that the namesof two of the plants, viz, Adams and Tannery have since been changed to River-new partand River-old part and that the same five plants are here involved6If the superintendent of a department questions an inspector's rejection of an articlewhich was made in his department,he may ask a committee composed of himself, thehead engineer or a representative of the engineering department, and the chief inspectorto settle the matter , and the ruling of the committee is final.However, in the event thatthe committee cannot agree, the opinion of the head engineer or representative of theengineering department is final.4On rare occasions inspectors will replace instructors. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecord that the employees whose work they regularly inspects haveforemen of their own.While the inspectors have duties which areimportant from the viewpoint of maintaining the Company's stand-ards of production, they form an essential part of the Company's pro-ductive process and have no authority to hire, discharge, or recommendsuch action with respect to the employees whose work they regularlyinspect.It is thus clear that inspectors do not fall within our cus-tomary definition of supervisory employees ° and that their interestsare not allied with those of management.10For reasons which Avehave already stated in other cases, we find the sundry other conten-tions raised by the Company to be without merit 11Accordingly, wefind that inspectors constitute a homogeneous group and may comprisea unit appropriate for the purposes of collective bargaining.12Inspectors' assistants:The Company also employs inspectors' assist-ants; these are new employees who are being trained for the positionof inspector.In order to familiarize themselves with their duties,they assist the inspectors and, in so doing, perform substantially thesame functions as the inspectors.Since the parties agree that thereshould be no differentiation between inspectors and their assistants,'we shall include inspectors' assistants in the unit.Senior inspectors:The Company employs four senior inspectorsfor its five plants in the Pittsburgh area.One of the senior inspectorsworks in two plants, while each of the others is assigned to one par-ticular plant.The Union would include these employees in the unit.Although there is no evidence concerning the nature of their functions,the parties agree that there is no distinction between senior inspectorsand inspectors.It is evident that these employees do not possesseffective power to make recommendations -as to hiring and discharginginspectors sincethe chiefinspectorand his assistant make independentinvestigations before any such action is taken.We shall include seniorinspectors in the unit.8An inspector may on occasion be requested to comment on the work of an employee.However,as a rule,he is unaware of the operator's name at the time he trouble-tags-an article,since the name is attached subsequently.9 The Works Manager testified in general terms that inspectors"are considered withinthe supervisory group"and are so advised.The detailed evidence concerning their duties,however,persuades us that they are not supervisory within our customary definition ofthat term.toAlthough it appears that some inspectors are members of the Foreman's Club whichwas organized by supervisory employees for the purpose of discussing management-prob-lems, it does not appear that the Company looks to the Foreman'sClub for help in formingIts labor policy.In any event,we do not regard this factor as controlling in view of theother factors mentioned above"SeeMatter of Crucible Steel Company of America,Atha Works,62 N L.R B. 1294,and cases cited therein'sMatter of McDonnell Aircraft Corporation.49 N L R B.897:Matter of United WaltPaper Factories,Inc .49 N L R. B 1423,Matter of Consolidated Vultee Aircraft Cor-poration,55 N. L R. B.577;Matter of New York World-Telegram Corporation,58N. L R B. 1149. ALLIS-CHALMERS MANUFACTURING' COMPANY -105Head inspector-metals and inspectors who work out of the Pitts-burgh plants:The Company employs a head inspector-metals 13 andfour inspectors 14 who have their headquarters at the plants of theCompany in Pittsburgh but work entirely outside these plants within aradius of several hundred miles of the plants.They inspect materialsat the plants of various vendors for use at the Company's West AllisWorks located in Milwaukee.Although these employees are paid bythe Pittsburgh office, the office in Milwaukee reimburses the Pittsburghoffice for all monies paid to these employees 15The head inspector-metals sometimeschannels directions and orders coming from thechief inspector in Pittsburgh to the four inspectors working in thefield, but other than this, his duties are similar to those'of other in-spectors.He has no supervisory authority.The Union would ex-clude these employees from the unit, while the Company takes no,position.Since these employees are working away from the Pitts-burgh plants, we are of the opinion that the locale of their em-ployment, indicates a lack of community of interest with the otheremployees in the unit.We shall, therefore, exclude the head inspector-metals and the four inspectors who are working out of Pittsburghfrom the unit.16Chief inspector and assistant chief inspector:Although the recorddoes not disclose the specific duties of the chief inspector 17 and theassistant chief inspector,18 it is undisputed that their functions are ofa supervisory nature.We shall, in accordance with the Union'srequest, exclude them from the appropriate unit.Clerk:At present the Company employs one clerk 16 in the inspec-tion department who performs all the clerical work, such as keepingthe time records and doing whatever stenographic work is required.In'accordance with the Union's request, eve shall exclude her from theunit as a clerical employee.We find that all the Company's inspectors at its Bayard, Juniata,Manchester, River-new part and River-old part plants in Pittsburgh,Pennsylvania, including senior inspectors and inspectors' assistants,but excluding clerical employees, inspectors who work out of thePittsburgh plants, the head inspector-metals, the chief inspector, theassistant chief inspector, and all other supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act."Charles H Garda1' Stanley R. McKnight, Robert C Kerr,Guy K. Truby,and Francis Sauerburger.'6 It is contemplated that these employees,who formerly worked inside the plants doing.similar work to the other inspectors, will resume such duties at the end of the war.16 SeeMatter of Aluminum Company of America,61 N. L R. B. 1066.17A. J. Beckeris James W.Walsh.19Helen F.Domenick. 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE DETERMINATION OF REPRESENTATIVESAt the time of the hearing, the Company had reduced its staff ofinspectors from 62 to 47.According to the Union, there is a possibilityof further large reductions among employees in this category as warcontracts terminate.The Union, therefore, requests that a pay-rolldate as of the time of the hearing be used to establish eligibility in anyelection which the Board may direct.The Company, however, re-quested the usual pay-roll date, stating that, at the present, it Wasno knowledge of any further change in the number of inspectors.Under the circumstances, we see no reason for deviating from our usualpractice in selecting a date for the purpose of determining eligibility.Accordingly, we shall direct that the question concerning representa-tion which has arisen be resolved by an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Allis-ChalmersManufacturing Company, Pittsburgh, Pennsylvania, an election bysecret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the Sixth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules andRegulations, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during the said pay-roll period because they wereill or on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be repre-sented by United Electrical, Radio & Machine Workers of America,Local 613, CIO, for the purposes of collective bargaining.